 
 
IV 
112th CONGRESS
1st Session
H. RES. 68 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Quigley (for himself, Mr. Capuano, Mr. Higgins, Ms. McCollum, Mr. Cicilline, and Mr. Lipinski) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Supporting the goals and ideals of Hockey is For Everyone Month. 
 
 
Whereas the National Hockey League designates February as the annual Hockey is For Everyone Month; 
Whereas events are hosted across the United States during Hockey is For Everyone Month to provide support for ice hockey and street hockey as tools used to combat childhood obesity, youth violence, and education related problems; 
Whereas the Hockey is For Everyone program builds youth involvement by reaching over 300,000 boys and girls each year; 
Whereas the Hockey is For Everyone program aides in building community development and diversity by supporting 30 nonprofits and 1,600 schools and community programs annually; 
Whereas nonprofit youth hockey organizations across the United States are able to provide equipment and ice time for children of all economic backgrounds, allowing for every child to have a chance to play hockey; 
Whereas National Hockey League clubs, players, league alumni, and fans are given the opportunity to serve economically and ethnically diverse communities; 
Whereas Hockey legend Willie O’Ree acts as the National Hockey League’s Director of Youth Development and serves as an ambassador for the Hockey is For Everyone program; 
Whereas, on January 18, 1958, Willie O’Ree became the first Black player in the National Hockey League, playing for the Boston Bruins; 
Whereas the National Hockey League hosts a special educational event for children of diverse backgrounds during Hockey is For Everyone Month, honoring Willie O’Ree and his achievement as the first Black player in the National Hockey League; 
Whereas Hockey is For Everyone provides support for rehabilitative programs for disabled children and veterans through partnerships with USA Hockey’s Disabled Section, the American Special Hockey Association, and the USA Wounded Warriors Ice Hockey program; and 
Whereas the disabled youth and veterans programs encourage self reliance, confidence, concentration, team work, strength, and physical and mental rehabilitation: Now, therefore, be it
 
That the House of Representatives—
(1)supports the goals and ideals of “Hockey is For Everyone Month”;
(2)supports the strengthening of youth hockey programming for underprivileged youth in order to combat childhood obesity, youth violence, and educational problems;
(3)supports engaging diverse community development through the support of nonprofit youth hockey clubs; 
(4)recognizes Willie O’Ree as the first Black player in the National Hockey League; and
(5)supports the use of hockey as a rehabilitative tool for wounded veterans and disabled children. 
 
